ON MOTION FOR REHEARING
We have carefully examined Ap-pellee’s Motion for Rehearing and find it without merit. Appellee contends that appellant knew that his back sprain was job related and that this alone would entitle appellee to a summary judgment. We differ. The evidence is that appellant thought his back sprain was trivial and when he learned from a doctor that the narrowing of the intervertebral space was a job connected injury, he no longer thought his injury to be trivial and immediately filed his claim. A fact issue exists as to whether appellant had good cause for delay in filing his workmen’s compensation claim. See 2 Tex. Pattern Jury Charges 103, Sec. 24.02, Good Cause for Delay in Filing Claim, and the related comments.
Appellee’s motion for rehearing is respectfully overruled.